FILED
                            NOT FOR PUBLICATION
                                                                             JUN 22 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GUI SHENG YE,                                    No. 14-73490

              Petitioner,                        Agency No. A047-858-671

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 17, 2017
                             San Francisco, California

Before: W. FLETCHER and TALLMAN, Circuit Judges, and SILVER,** District
Judge.

      Gui Sheng Ye petitions for review of the Board of Immigration Appeals’

(“BIA”) decision sustaining the Department of Homeland Security’s appeal from

an immigration judge’s decision. The BIA denied Ye’s application for a fraud

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
waiver under 8 U.S.C. § 1227(a)(1)(H). Our jurisdiction is governed by 8 U.S.C. §

1252, and we lack jurisdiction to review the agency’s exercise of discretion. 8

U.S.C. § 1252(a)(2)(B)(ii). We dismiss the petition for review.

      By statute, the agency’s decision whether to grant a fraud waiver is a matter

of discretion. 8 U.S.C. § 1227(a)(1)(H). Ye argues the agency did not “fully and

fairly consider all relevant positive factors weighing” in favor of a fraud waiver

and over-emphasized the negative factors weighing against a fraud waiver. See

Matter of Tijam, 22 I. & N. Dec. 408, 412 (B.I.A. 1998) (stating that in deciding

whether to exercise its discretion to grant a wavier of removability, the agency

balances the “alien’s undesirability as a permanent resident with the social and

humane considerations present,” and the adverse factors to be considered “may

include the nature and underlying circumstances of the fraud or misrepresentation

involved”). But these arguments, and all of Ye’s other arguments, are attempts to

challenge the agency’s discretionary decision, particularly how it weighed the

evidence, a matter over which we lack jurisdiction. See Vasquez v. Holder, 602
F.3d 1003, 1017 (9th Cir. 2010) (noting “we do not have jurisdiction to review the

discretionary denial of a fraud waiver”); San Pedro v. Ashcroft, 395 F.3d 1156,

1157 (9th Cir. 2005) (noting “we . . . lack jurisdiction” to review a petition

challenging an exercise of discretion under the fraud waiver statute).


                                           2
      PETITION FOR REVIEW DISMISSED. Each party shall bear its own

costs of this appeal.




                                  3